NO. 07-12-00123-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 24, 2013


                      MICHAEL TROY FLETCHER, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


          FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

            NO. 132,644-1; HONORABLE W. F. (CORKY) ROBERTS, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant, Michael Troy Fletcher, appeals his conviction for driving while

intoxicated. 1 Appellant raises the single issue that the trial court abused its discretion

when it overruled his motion to suppress. Disagreeing with appellant, we will affirm the

conviction.


                          Factual and Procedural Background


      Appellant does not challenge the sufficiency of the evidence; therefore, we will

recite only the facts necessary for our determination of the issue presented.          On

      1
          See TEX. PENAL CODE ANN. § 49.04(a) (West Supp. 2012).
December 2, 2011, appellant had an encounter with a Potter County Deputy, Kati

Brown. As a result of this encounter, appellant was arrested for the offense of driving

while intoxicated.


       The facts surrounding appellant’s encounter with Brown are not contested.

Brown was on patrol on the west side of Potter County, in an area termed the Bishop

Estates area. Earlier, at her briefing before going on patrol, Brown had been advised

that there were a number of mailbox thefts reported in the area where she would be

patrolling.   While on patrol, Brown noticed a number of open mailboxes.               At

approximately 3:00 a.m., Brown approached the intersection of Estates and West

Ranch View Road. Brown was driving on Estates when she observed a vehicle pull up

to the stop sign facing West Ranch View Road. Brown decided to see which way the

vehicle turned and to attempt to obtain the license plate number to run the plates on her

computer.     However, the vehicle stayed stationary at the intersection.    Brown then

pulled over onto the shoulder of the road to wait for the vehicle to turn. After Brown did

this, appellant turned and pulled alongside Brown’s vehicle and asked Brown if she

knew where Gary was. Brown testified that appellant stopped in the middle of the

roadway to ask her this question. After Brown advised that she did not know Gary,

appellant pulled away. Brown turned her patrol car around and followed appellant while

obtaining his license plate number. The computer search of the license plate number

revealed that the car was registered to appellant and that appellant lived in the

neighborhood. Brown testified that she then stopped appellant because of his “odd”

behavior in pulling next to her and asking about Gary. After stopping appellant, Brown

determined he was intoxicated and arrested him for driving while intoxicated.
                                            2
       Appellant filed a motion to suppress all of the evidence based upon the theory

that the initial stop and detention of appellant was illegal. According to appellant, this

illegality makes all of the subsequent evidence of driving while intoxicated inadmissible.

After hearing the evidence at a pre-trial hearing on the motion to suppress, the trial

court denied the motion. Appellant subsequently entered a plea of guilty, reserving for

appellate review the issue of the legality of the stop. See TEX. R. APP. P. 25.2(a)(2)(A).


       Appellant gave notice of appeal and now presents a single issue to the Court

regarding the legality of the initial stop and detention. We will affirm.


                                          Analysis


       We review a trial court’s decision granting or denying a motion to suppress

evidence under an abuse of discretion standard. See Oles v. State, 993 S.W.2d 103,

106 (Tex.Crim.App. 1999). When, as in this case, the facts underlying the court’s ruling

are not in dispute, our review is de novo. Id.


       The Fourth Amendment to the United States Constitution protects a person from

unreasonable search and seizure. U.S. CONST. amend. IV; see Derichsweiler v. State,

348 S.W.3d 906, 914 (Tex.Crim.App. 2011) (citing United States v. Sokolow, 490 U.S.1,

7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989)). Under the law, a warrantless detention,

which is less than a full-blown arrest, must be justified by a reasonable suspicion.

Derichsweiler, 348 S.W.3d at 914. Suspicion is reasonable if it is based on specific

articulable facts.   Id.   The standard is an objective one that disregards the actual

subjective intent of the officer and looks, instead, to whether there was an objectively

reasonable basis for the detention. Id.
                                              3
       In the case before the Court, Brown testified that appellant pulled up alongside

her vehicle and stopped in the middle of the street to ask her the question regarding

Gary. Further, Brown testified that, although she did not intend to issue a citation to

appellant for the traffic offense, such a stop was illegal. Our review of the record and

the Texas Transportation Code reveals that the action of appellant did, in fact, violate a

provision of the statute. See TEX. TRANSP. CODE ANN. § 545.302(a)(1) (West 2011).

This section provides that an operator of a vehicle may not stop, stand, or park a vehicle

on the roadway side of a vehicle stopped or parked at the edge or curb of a street. Id.

Therefore, Brown did observe a violation of the law and, accordingly, under the

objective standard for determination of reasonable suspicion, the resulting detention of

appellant was lawful. See Derichsweiler, 348 S.W.3d at 914 (citing Terry v. Ohio, 392
U.S. 1, 21-22, 88 S. Ct. 1868, 20 L.Ed2d 889 (1968)). Consequently, the trial court

acted pursuant to the law and did not abuse its discretion in overruling appellant’s

motion to suppress. 2 Accordingly, appellant’s single issue is overruled.


                                       Conclusion


       Having overruled appellant’s single issue, the trial court’s judgment of conviction

is affirmed.


                                                Mackey K. Hancock
                                                    Justice

Do not publish.




       2
         By his motion, appellant did not challenge any aspect of Brown’s stop,
detention, or arrest of appellant, other than the legality of the stop.
                                            4